Order filed January 8, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00978-CV
                                   ____________

                       KENNETH BONIABY, Appellant

                                         V.

SOUTHWESTERN BELL TELEPHONE COMPANY D/B/A AT&T TEXAS
               AND BRIAN SCHAEFER, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 57614

                                     ORDER

       No reporter’s record has been filed in this case. The official court reporter
for the Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On December 10, 2012, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter=s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
February 7, 2013. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM




                                       2